Exhibit 10.1

AGREEMENT

This Agreement dated as of June 24, 2013, by and between PACKAGING CORPORATION
OF AMERICA, having its principal place of business at 1955 West Field Court,
Lake Forest, Illinois 60045 (together with its consolidated subsidiaries,
“PCA”), and Paul T. Stecko (“Mr. Stecko”).

WHEREAS, Mr. Stecko will retire from his position as Executive Chairman of PCA
and become the non-executive Chairman of the board of directors of PCA effective
December 30, 2013 (the “Retirement Date”).

WHEREAS, PCA desires that Mr. Stecko provide services to PCA upon his
retirement;

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties do hereby agree:

1. Effective Date of this Agreement. Mr. Stecko is currently party to an
Employment Agreement, dated June 28, 2010 (the “Employment Agreement”), with
PCA. The Employment Agreement is hereby extended through the Retirement Date, on
which date the Employment Agreement shall terminate. To the extent not
inconsistent herewith, those provisions that are intended to survive the
termination of the Employment Agreement shall remain in force and effect after
such termination. Except for Section 4 and Sections 9 through 16 (which are
intended to take effect on the date hereof), this Agreement shall take effect on
the Retirement Date.

2. Duties. (a) Upon the Retirement Date, Mr. Stecko will serve as non-executive
chairman of the board of directors of PCA (the “Board”) and shall perform



--------------------------------------------------------------------------------

such responsibilities as are customarily associated with such position,
including regularly attending and presiding over meetings of the Board, setting
Board meeting schedules and agendas and actively participating in all
appropriate Board functions. Mr. Stecko further agrees to be considered for
nomination as a director of PCA for any term that commences prior to the
expiration of the Agreement, should PCA’s board of directors determine to
nominate him to serve for such term. It is hereby understood that this Agreement
does not set forth any terms or conditions of service on PCA’s board of
directors, which are otherwise determined by PCA’s board of directors and/or set
forth in other governing instruments of PCA.

(b) From and after the Retirement Date, Mr. Stecko will handle specific projects
and assignments in an advisory capacity, primarily relating to strategic
matters, investor and shareholder relations and management succession planning,
in each case as determined in consultation with the CEO and the Board of PCA.
Mr. Stecko will devote best efforts in the performance of duties assigned and
will act in the best interest of PCA in carrying out those responsibilities.
Mr. Stecko shall participate as requested by PCA as to ongoing litigation or
other matters involving PCA arising out of Mr. Stecko’s employment with PCA. The
parties acknowledge and agree that Mr. Stecko shall perform services under this
Agreement only as an independent contractor and not as an employee or agent of
PCA.

3. Fees and Retention Incentive.

(a) Fees. From and after the Retirement Date, Mr. Stecko shall be paid fees of
$978,516 per annum, payable in semimonthly installments consistent with PCA’s
normal payment practices (prorated for any partial month of service). Such fees
are intended to

 

2



--------------------------------------------------------------------------------

compensate Mr. Stecko for service on the Board as well as for the services
described in Section 2(b) hereof, and Mr. Stecko will not receive separate
compensation for Board service. Mr. Stecko shall be entitled to reimbursement
for reasonable expenses incurred in connection with his performance of this
Agreement.

(b) Retention Incentive. The following incentive will apply if Mr. Stecko
completes two years of service as non-executive chairman of the Board and as
otherwise provided under this Agreement. On June 24, 2013, Mr. Stecko shall be
granted by the PCA a restricted stock award under the Company’s Amended and
Restated 1999 Long-term Equity Incentive Plan (i) for 12,000 shares of the
Company’s common stock, (ii) to become vested on a cliff basis as provided in
the Company’s restricted stock Agreement, subject to Mr. Stecko’s continued
service to PCA under, and in compliance with, this Agreement (with service on
the board after the Expiration Data qualifying as services for purposes of the
Restricted Stock), (iii) to be subject to full accelerated vesting upon the
occurrence of a “Change in Control” of PCA prior to the Expiration Date or upon
the death or “Disability” (each, as defined in the Company’s Amended and
Restated 1999 Long-Term Equity Incentive Plan) of Mr. Stecko prior to the
Expiration Date, and (iv) with such other terms and conditions as are set forth
in a restricted stock award agreement consistent with the Company’s standard
form of restricted stock award agreement used for other senior executives of the
Company under the Company’s Amended and Restated 1999 Long-Term Equity Incentive
Plan.

4. Restricted Stock and Stock Options. It is hereby understood that entry into,
and performance of, this Agreement will not result in the forfeiture of any
restricted stock or stock options held by Mr. Stecko.

 

3



--------------------------------------------------------------------------------

5. No Benefits; Board Service.

(a) Except as set forth in this Section 5, PCA and Mr. Stecko agree that the
remuneration provided for in Section 3 shall constitute the total compensation
due for services hereunder and that no employee benefits of any kind will be
provided except as due Mr. Stecko as a result of service as a PCA employee under
PCA’s plans in which Mr. Stecko participated. Mr. Stecko will not accrue
additional benefits or service time as a result of the performance of this
Agreement.

(b) Until the Retirement Date, Mr. Stecko shall receive the compensation and
benefits payable under the Employment Agreement. It is hereby understood that
Mr. Stecko shall be considered for a 2013 Performance Incentive Plan award on a
similar basis as similarly participating executive officers of PCA at the time
awarded by the compensation committee of PCA’s board of directors, consistent
with the performance criteria established for such award by the compensation
committee. Mr. Stecko will not be entitled to receive annual cash incentive
awards for periods after 2013.

(c) Mr. Stecko shall be provided with office space and administrative support as
is reasonably necessary to the performance of his duties hereunder.

6. Term. Unless earlier terminated by the mutual agreement of the parties, this
Agreement shall continue in full force and effect until December 31, 2015 (the
“Expiration Date”). Either party may terminate this Agreement for convenience at
any time prior to the Expiration Date by delivering at least 90 days’ prior
written notice to the other party. In the event this Agreement is terminated by
PCA pursuant to the previous sentence with effect prior to the Expiration Date,
Mr. Stecko shall receive the fees pursuant to Section 3(a) through the
Expiration Date. Unless terminated pursuant to this Section 6, this Agreement
will continue month-to-month after the Expiration Date.

 

4



--------------------------------------------------------------------------------

7. Confidential Information. Mr. Stecko acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, manufacturing methods and systems, sales and profit figures and margins
and other technical or business information, business, marketing and sales plans
and strategies, cost and pricing structures, and manufacturing techniques of PCA
disclosed or otherwise revealed to him, or discovered or otherwise obtained by
him or of which he has become or becomes aware, directly or indirectly, while
employed or otherwise acting for PCA, whether prior to the date of this
Agreement as an employee, pursuant to this Agreement or otherwise) (all of the
foregoing being collectively, “Confidential Information”) are the property of
PCA, and Mr. Stecko agrees that PCA has a protectable interest in such
Confidential Information. Therefore, Mr. Stecko agrees that he shall not
disclose to any person or use for his own purposes any Confidential Information
without the prior written consent of PCA, unless and only to the extent that the
aforementioned matters: (a) become or are generally known to and available for
use by the public other than as a result of Mr. Stecko’s acts or omissions or
(b) are required to be disclosed by judicial process or law (provided that
Mr. Stecko shall give advance written notice of such requirement to PCA as soon
as practicable under the circumstances to enable PCA to seek an appropriate
protective order or confidential treatment). PCA shall deliver to Mr. Stecko at
any time that PCA may reasonably request all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and

 

5



--------------------------------------------------------------------------------

other documents and data (and copies thereof) which constitute Confidential
Information or Work Product (as defined below) which he may then possess or have
under his control. This Section 7 shall survive the termination of this
Agreement.

8. Work Product.

(a) Mr. Stecko hereby assigns to PCA all right, title and interest in and to all
inventions, developments, methods, process, designs, analyses, reports and all
similar or related information (in each case whether or not patentable), all
copyrightable works, all trade secrets, confidential information and know-how,
and all other intellectual property rights that both (a) were conceived, reduced
to practice, developed or made by Mr. Stecko in the course of providing, the
services provided hereunder and (b) either (i) relate to PCA’s business or
(ii) are conceived, reduced to practice, developed or made using any of the
equipment, supplies, facilities, assets or resources of PCA (including but not
limited to, any intellectual property rights) (“Work Product”). All Work Product
prepared by Mr. Stecko shall be deemed to have been prepared for PCA and shall
be considered as works for hire and all rights and the copyrights therefor shall
be owned by PCA. Mr. Stecko hereby assigns to PCA all rights, titles and
interests in and to said copyrights in the United States of America and
elsewhere, including registration and publication rights, rights to create
derivative works and all other rights which are incident to copyright ownership.

(b) In the event any court holds such Work Product not to be works for hire,
Mr. Stecko shall assign such creative works to PCA, at its request, in
consideration of the fees paid to Mr. Stecko hereunder. Mr. Stecko shall
promptly at PCA’s sole cost and expense perform all actions reasonably requested
by PCA to establish and confirm PCA’s

 

6



--------------------------------------------------------------------------------

ownership of the Work Product (including, without limitation, executing and
delivering assignments, consents, powers of attorney, applications and other
instruments). This Section 8(b) shall survive the termination of this Agreement.

9. Noncompetition. Mr. Stecko agrees that, for the period commencing on the date
hereof and ending on the later of (a) December 31, 2015; and (b) the date of
termination of this Agreement (the “Noncompete Period”), he shall not, directly
or indirectly (whether for compensation or otherwise) own or hold any interest
in, manage, operate, control, consult with, render services for, or in any
manner participate in the business of manufacturing, marketing, designing,
distributing or selling containerboard (including, without limitation,
linerboard and corrugating medium) or corrugated containers, displays or
products (collectively, and each individually, being the “Business”) or any
business competitive with the Business in the United States or in any locale of
any other country in which PCA conducts the Business, whether as a general or
limited partner, proprietor, common or preferred equityholder, officer,
director, agent, employee, consultant, trustee, affiliate or otherwise. Nothing
in this Section 9 shall prohibit Mr. Stecko from (i) being a passive owner of
not more than 2% of the outstanding securities of any publicly traded company
engaged in the Business, so long as Mr. Stecko has no active participation in
the business of such company or (ii) serving on any boards of directors of
companies on which he currently serves, consistent with the requirements of law
and PCA’s polices applicable to PCA directors.

10. Non-Solicitation. During the Noncompete Period, Mr. Stecko shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee

 

7



--------------------------------------------------------------------------------

of PCA, or any of their respective affiliates to leave the employ of PCA or any
of its affiliates, or in any way interfere with the relationship between PCA or
any of its affiliates and any employee thereof, (ii) solicit to hire any person
who, at anytime during the Noncompete Period, was an employee of PCA or any of
its affiliates or (iii) induce or attempt to induce any customer, developer,
client, member, supplier, licensee, licensor, broker, sales agent, franchisee or
other business relation of PCA or any of its affiliates to cease doing business
with PCA or any of its affiliates, or in any way interfere with the relationship
between any such customer, developer, client, member, supplier, licensee,
licensor, broker, sales agent, franchisee or business relation and PCA or any of
its affiliates (including, without limitation, making any negative statements or
communications about PCA or its affiliates).

11. Enforcement. If, at the time of enforcement of any of Sections 7 through 10,
a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Mr. Stecko has had
access to Confidential Information and Work Product, that the provisions of
Sections 7 through 10 are necessary, reasonable and appropriate for the business
interests of the PCA, that irreparable injury will result to PCA if Mr. Stecko
breaches any of the provisions of Sections 7 through 10 and that money damages
would not be an adequate remedy therefor and that PCA will not have

 

8



--------------------------------------------------------------------------------

any adequate remedy at law for any such breach. Therefore, in the event of a
breach or threatened breach of this Agreement, in addition to other rights and
remedies existing in its favor, PCA shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting PCA or any of its successors or assigns from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

12. Mr. Stecko’s Representations and Acknowledgements. Mr. Stecko hereby
represents and warrants to PCA that (i) Mr. Stecko is not a party to or bound by
any employment agreement, noncompete agreement, nonsolicitation agreement or
confidentiality agreement with any other person that, in each case would
conflict with, or otherwise adversely affect Mr. Stecko’s ability to perform,
this Agreement, and (ii) this Agreement constitutes the valid and binding
obligation of Mr. Stecko, enforceable against Mr. Stecko in accordance with its
terms. Mr. Stecko hereby acknowledges and represents that he fully understands
the terms and conditions contained herein and intends for such terms and
conditions to be binding on and enforceable against him. Mr. Stecko expressly
agrees and acknowledges that the restrictions contained in Sections 7 through 10
do not preclude Mr. Stecko from earning a livelihood, nor do they unreasonably
impose limitations on Mr. Stecko’s ability to earn a living. Mr. Stecko
acknowledges that he has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Mr. Stecko by this Agreement, and
is in full accord as to the

 

9



--------------------------------------------------------------------------------

necessity of such restraints. Mr. Stecko expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed if delivered personally or by facsimile transmission, or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided that notices of a change
of address shall be effective only upon receipt thereof):

 

(i)     To PCA:   Packaging Corporation of America   1955 West Field Court  
Lake Forest, IL 60045   Attention: CEO   with a copy to: SVP-Legal   Facsimile
No: 847-482-2194 (ii)     To Mr. Stecko:   At the address and facsimile set
forth in the records of PCA

14. Assignment. This Agreement and the rights and responsibilities hereunder
shall not be assigned or delegated by either party without the prior written
consent of the other party; provided, however, that PCA shall have the right,
without the prior written consent of Mr. Stecko, to assign and transfer its
rights under that Agreement to any of its affiliates or any purchaser who
acquires all or a substantial part of the assets of its business or capital
stock.

 

10



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement constitutes the complete and only Agreement
between the parties and all prior agreements are merged into this Agreement. No
amendment or modification of the Agreement between the parties hereto shall be
of effect or enforceable unless stated in writing and signed by Mr. Stecko and
an officer of PCA.

16. Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the substantive laws of Illinois without regard to conflict of
laws. Jurisdiction and venue with regard to any suit in connection with this
Agreement shall reside solely in the courts of Lake County, Illinois or in the
United States District Court for the Northern District of Illinois. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or for the recognition and enforcement of any
judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction of
the courts of Lake County, Illinois, the United States District Court for the
Northern District of Illinois, and appellate courts having jurisdiction of
appeals from any of the foregoing and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such Illinois state court or,
to the extent permitted by law, in such federal court, (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that Mr. Stecko or PCA may now or thereafter have to the venue or jurisdiction
of any such Proceeding in any such court or that such Proceeding was brought in
an inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF

 

11



--------------------------------------------------------------------------------

THIS AGREEMENT, OR MR. STECKO’S OR PCA’S PERFORMANCE UNDER, OR THE ENFORCEMENT
OF, THIS AGREEMENT, (d) agrees that service of process in any such Proceeding
may be effected by mailing a copy of such process by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at Mr. Stecko’s or PCA’s address as provided in Section 13 hereof, and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Illinois. Each party shall be responsible for its own legal fees incurred in
connection with any dispute hereunder.

 

12



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have signed and delivered this Agreement on the
date first above written.

 

Packaging Corporation of America     Paul T. Stecko By:  

/s/ Mark W. Kowlzan

   

/s/ Paul T. Stecko

Title:   CEO    

 

13